                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


WADDAHS. 1,

                Plaintiff,                                                  Case No. 3:18-cv-00631-SU
        V.
                                                                               OPINION AND ORDER
ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.



MOSMAN,J.,

        On July 26, 2019, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation ("F&R") [25], recommending that the Commissioner's decision be

AFFIRMED. Neither party objected.

                                             DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal



1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the
nongovernmental party in this case.

1 - OPINION AND ORDER
conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                        CONCLUSION

       Upon review, I agree with Judge Sullivan's recommendation and I ADOPT the F&R [25]

in full. I AFFIRM the Commissioner's decision.

       IT IS SO ORDERED.

       DATED t h i s ( ~September, 2019.


                                                           MICHAEL W. M SMAN
                                                           Chief United s(a:te District Judge




2 - OPINION AND ORDER
